Citation Nr: 0516533	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for Crohn's disease.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2003 the veteran requested a review by a Decision 
Review Officer (DRO).  There is no indication that a DRO 
reviewed the veteran's claims.  In fact, it appears that the 
same person, a Rating Veterans Service Representative, 
prepared the August 2002 rating decision and the February 
2003 statement of the case.  A review by a DRO or an 
explanation why such is not required is necessary.  
Additionally, the veteran's service medical records contain a 
May 1969 audiogram.  The report of the May 1969 induction 
examination reflects that the results of the audiogram were 
not completely interpreted.  The Board is unable to translate 
the report into anything meaningful for appellate purposes.  
Accordingly, a complete interpretation of the May 1969 
audiogram is necessary.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ should have the May 1969 
audiogram reviewed by an audiologist or a 
specialist in diseases of the ear.  The 
medical professional should interpret the 
audiogram for all frequencies from 500 
Hertz to 6000 Hertz in both ears.

2.  The AOJ should arrange to have the 
claims reviewed by a Decision Review 
Officer or provide explanation why such 
review is not required.

The veteran is advised that if he has, or is able to obtain, 
evidence showing that he has a current hearing loss 
disability and that such disability was incurred in or 
aggravated by active service, he must submit the evidence.  
If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


